Order unanimously affirmed with costs. Memorandum: We find sufficient proof in the record to establish that defendant’s separate property appreciated in value due in part to plaintiff’s indirect and direct contributions (see, Price v Price, 69 NY2d 8; Domestic Relations Law § 236 [B] [1] [d] [3]). Defendant has failed to show that the increase in value of the property was merely the product of inflation or other market factors (see, Alwell v Alwell, 98 AD2d 549, 551). (Appeal from order of Supreme Court, Erie County, Wolf, J. — equitable distribution.) Present — Callahan, J. P., Doerr, Denman, Pine and Davis, JJ.